COURT OF APPEALS OF VIRGINIA


Present: Judges Benton, Humphreys and Senior Judge Overton


HELEN L. AGEE
                                                                MEMORANDUM OPINION*
v.     Record No. 3031-04-3                                         PER CURIAM
                                                                    APRIL 26, 2005
A.H. ROBINS COMPANY, INC. AND
 PACIFIC EMPLOYERS INSURANCE COMPANY


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Helen L. Agee, pro se, on brief).

                 (Iris W. Redmond; Midkiff, Muncie & Ross, P.C., on brief), for
                 appellees.


       Helen L. Agee appeals a decision of the Workers’ Compensation Commission finding

that she failed to sustain her burden of proving she was entitled to an award of permanent total

disability benefits. We have reviewed the record and find no reversible error. Accordingly, we

affirm for the reasons stated by the commission in its final opinion. See Agee v. A.H. Robins

Company, Inc., VWC File No. 148-55-44 (Nov. 22, 2004). We dispense with oral argument and

summarily affirm because the facts and legal contentions are adequately presented in the

materials before the Court and argument would not aid the decisional process. See Code

§ 17.1-403; Rule 5A:27.

                                                                                          Affirmed.




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.